 1   MARCI LERNER MILLER (CA Bar #162790)
 2
     JULIA ANNE MATHESON (CA Bar # 214163)
     POTOMAC LAW GROUP, PLLC
 3   1303 Avocado Ave., Suite 230
 4
     Newport Beach, CA 92660
     Telephone: (949) 706-9734
 5   Fax: (949) 266-8069
 6
     mmiller@potomaclaw.com
     jmatheson@potomaclaw.com
 7

 8
     JANET F. SATTERTHWAITE (VA Bar # 26759, DC Bar # 414043)
     POTOMAC LAW GROUP, PLLC
 9   (pro hac vice motion filed concurrently)
10   1300 Pennsylvania Ave N.W., Suite 700
     Washington D.C. 20004
11   Telephone: (202) 486-1578
12   jsatterthwaite@potomaclaw.com

13   JOHN R. SNYDER (Mass. Bar # 471480, Conn. Bar # 407348)
14   (pro hac vice motion filed concurrently)
     POTOMAC LAW GROUP, PLLC
15   101 Federal Street, Suite 1900
16   Boston, MA 02110
     Telephone: (617) 285-1790
17   jsnyder@potomaclaw.com
18
     Attorneys for Defendant,
19   Ocean Spray Cranberries, Inc.
20

21                              UNITED STATES DISTRICT COURT

22                          SOUTHERN DISTRICT OF CALIFORNIA

23   Wedge Water LLC DBA Wave Soda,                 Case No.: 3:21-cv-00809-GPC-BLM

24   Plaintiff,

25   v.                                             CORPORATE DISCLOSURE
                                                    STATEMENT BY DEFENDANT
26   Ocean Spray Cranberries, Inc., and DOES
                                                    OCEAN SPRAY CRANBERRIES,
27   1 through 25, inclusive,                       INC.
28   Defendants.

                                              -1-
                  Defendant’s Fed. R. Civ. P 7.1 Corporate Disclosure Statement
 1

 2         Pursuant to Federal Rule of Civil Procedure 7.1 and Local Rule 40.2 , defendant
 3
     Ocean Spray Cranberries, Inc. states that it is a non-governmental corporate party in the
 4

 5
     above- captioned action. It has no parent company and no publicly held entity owns

 6   more than 10% of its stock.
 7
     Dated: May 3, 2021
 8

 9
                                                  Respectfully submitted,

10
                                                  POTOMAC LAW GROUP

11
                                                  By: s/Marci Lerner Miller

12

13
                                                  Marci Lerner Miller

14

15
                                                  Attorneys for Defendant
                                                  Ocean Spray Cranberries, Inc.
16

17

18

19

20

21

22

23

24

25

26

27

28

                                                -2-
               Defendant’s Fed. R. Civ. P 7.1 Corporate Disclosure Statement
